Mr. Justice Holdom delivered the opinion of the court. 2. Commerce, § 4* — when railroad is engaged in interstate commerce. A railroad company engaged in hauling freight from a point in one State to a point in another State is engaged in interstate commerce. 3. Workmen’s Compensation Act, § 4* — where remedy of employee is not under. Under section 2 of the Workmen’s Compensation Act (J. & A. 5450), the remedy of an employee injured while engaged in interstate commerce, and while in the employ of a carrier by land engaged in interstate commerce, is under the Federal Employers’ Liability Act and not under the Workmen’s Compensation Act of 1911.